tcmemo_2016_56 united_states tax_court thomas l ryther petitioner v commissioner of internal revenue respondent docket no filed date thomas l ryther pro_se sandy hwang for respondent memorandum opinion holmes judge when his steel-fabrication business dissolved thomas ryther found himself lacking income but in possession of a large quantity of scrap steel to remedy the lack of income ryther sold the scrap whenever he needed to pay his bills ryther reported the sales as taxable_income but the question presented in this case is whether he had self-employment_income subject_to the code’s self-employment_tax and the answer to this question depends on whether these sales amounted to a trade_or_business background ryther incorporated knight steel in date and was its sole owner officer and board member the firm fabricated steel frames mostly for general contractors those contractors would bring large beams to ryther which he would cut to size and in which he would drill bolt holes so that the contractors could easily assemble them into a frame at a construction site knight steel’s fortunes sagged after the stock market collapsed in in it fell behind on paying employment_taxes and the irs assessed trust-fund penalties against it the troubles continued and in a chapter bankruptcy trustee took over the company to manage its liquidation the trustee closed the business in april and the bankruptcy court discharged the company’s debts the following january in winding up knight steel’s operations the trustee focused on the company’s cash and accounts_receivable and chose to abandon the company’s few items of tangible property--a couple run-down trailers some well- the irs assesses penalties against employers who don’t remit the taxes they withheld from employees these penalties are called trust-fund penalties because money that employers withhold from their workers’ paychecks is held in trust for the united_states see 132_tc_21 ndollar_figure used fabrication equipment and a large pile of scrap steel--because they appeared to be worthless ryther didn’t let the failure of knight steel sideline him even before that firm entered bankruptcy ryther had incorporated a second business mission steel when knight steel died mission steel took control of its abandoned trailers and fabrication equipment and assumed its land leases ryther hoped to continue in the steel-fabrication business but the new company never did much business ryther still had bills to pay so he needed to find another source_of_income he didn’t have far to look the scrap steel was about to come in handy like all fabrication businesses knight steel had generated scrap the scrap that it generated was of substantial size some pieces were feet long and weighed hundreds of pounds because he had no need for it when his business was active--except for needing it out of the way--ryther would just leave the scrap in the empty lot next to his fabrication equipment in a supersize version of the breeding colonies of paperclips many office workers keep in their desk drawers knight steel’s scrap pile grew continually from to during all this time ryther was unaware the scrap had any value and he never tried to sell it but in he beheld the scrap pile and fabricated a new idea after doing some research he discovered that scrap had not only value but also an active market he also learned that wholesalers were willing to come to his lot fill their trucks with scrap steel and pay him cash for what they took over the next seven years he sold scrap steel once or twice a month to at least five different scrap wholesalers in sales that totaled over dollar_figure year receipts from scrap sale sec_3 dollar_figure big_number big_number big_number big_number big_number big_number ryther didn’t file tax returns during these years in date he untimely filed all seven missing returns and reported his scrap sales as miscellaneous income in date the commissioner sent him a notice_of_deficiency and determined that ryther’s sales were a trade_or_business and his income from those sales was therefore subject_to self-employment_tax in the interest of avoiding the irs ryther dealt solely in cash and didn’t want more cash on hand than he needed to pay his monthly expenses ryther kept no records but the parties stipulated these amounts based on his personal expenses for each year ryther a california resident filed a timely petition the only issue we have to decide is whether his income from the scrap-metal sales is subject_to self- employment_tax the parties agreed that they needed no trial and submitted the case under rule discussion we begin with the code sec_1401 imposes a tax on self-employment_income sec_1402 defines self-employment_income as net_earnings_from_self-employment which it defines as the gross_income derived by an individual from any trade_or_business carried on by such individual sec_1402 and b sec_1402 tells us that the phrase trade_or_business means the same in sec_1402 as it does in sec_162 sec_162 however is a dead end nowhere in that section--or anywhere else--does the code define trade_or_business the supreme court long ago forged a plug for this gap and defined a trade_or_business as an activity engaged in for income or profit and performed with continuity and regularity 480_us_23 all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the code uses the phrase trade_or_business in at least subsections but never defines it 480_us_23 other cases tell us that whether an activity is a trade_or_business is a question of fact whitney v commissioner tcmemo_1990_163 see also 312_us_212 both parties thus correctly focus on the factual question of whether ryther’s activity was a trade_or_business and we won’t pretend the question is an easy one--cases can be found that support each of the parties we think however that the solution is a bit clearer if we begin with the property that ryther sold rather than how often he sold it sec_1402 exempts the sale of a taxpayer’s own property from the definition of self employment income but there are two big exceptions the first is for the sale of property that is the stock_in_trade or other_property of a kind which would properly be includible in inventory if on hand at the close of the taxable_year sec_1402 the second is for the sale of property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business id cl ii in other words the commissioner wins if ryther’s scrap sales fall within either exception ryther wins if they don’t compare hastings v commissioner tcmemo_2009_69 slip op pincite gambling not a trade_or_business even though taxpayer gambled virtually every weekend and holiday with basada v commissioner tcmemo_1998_144 slip op pincite finding that taxpayer’s street-hustling is business even absent evidence of time spent hustling property held as inventory and property primarily held_for_sale in the ordinary course of a trade_or_business overlap in many situations a retailer for example might sell a number of different toys these toys are both in his inventory and held primarily_for_sale_to_customers in the ordinary course of business but inventory is a broader concept and includes many items not held_for_sale a car manufacturer for example keeps many different auto parts on hand these parts are also inventory but are held for assembly into a car and not primarily for sale in the ordinary course of the company’s business we don’t have to plumb the hidden depths of this distinction here though because the parties agree that ryther was doing nothing to his scrap but selling it for this reason we need only decide if ryther held the metal primarily for sale in the ordinary course of a trade_or_business yet here again we seem to run into another statutory dead end sec_1402 doesn’t define the term property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business the regulations under sec_1402 are similarly silent but the code does have a whisper of a clue--both phrases also appear in sec_1221 which defines what property isn’t considered a capital_asset although sec_1221 doesn’t define these terms either there’s caselaw under that section and we can look to it to help us solve the mystery before us see eg 571_f2d_1092 9th cir using sec_1221 to help construe the meaning of sec_543 rev’g tcmemo_1975_14 si boo llc v commissioner tcmemo_2015_19 deciding that the sale of real_estate was subject_to self- employment_tax for a partnership after first determining the real_property was not a capital_asset under sec_1221 gardner v commissioner tcmemo_2011_ slip op pincite determining if the taxpayer’s activities fell within the meaning of sec_1221 and noting that if they did the principal negative consequence to the taxpayer appears to be an increase in his net_earnings_from_self-employment and the imposition of a self-employment_tax distinguishing capital from noncapital assets can be tricky and the question is important in most cases because the tax treatment of capital income can be so different from that of ordinary_income not here we aren’t asked to consider whether ryther’s gain from the sale of scrap was capital or ordinary but only whether its realization requires payment of self-employment_tax the language in one might wonder why ryther didn’t have to include the value of the scrap in his taxable_income for the year he took possession of it maybe the right treatment of the scrap was as treasure_trove to ryther on the day it was reduced to undisputed_possession see rev_rul 1953_1_cb_17 the amount of the income on that day would be measured by some calculation of its value in united_states currency id after that ryther would’ve had a basis in the scrap equal to continued sec_1402 and sec_1221 is identical and we think the cases explaining sec_1221 are exceptionally relevant and this means we have to shift our focus to fine art in williford v commissioner tcmemo_1992_450 wl a taxpayer who sold pieces of art was a part-time art dealer but claimed that his income from the sale of particular pieces at issue in his case was capital_gain because they were from his personal collection we had to decide if these particular pieces were held primarily_for_sale_to_customers in the ordinary course of a trade_or_business or if they were property held as an investment we used the following factors frequency and regularity of sales substantiality of sales continued the amount of the income his future scrap sales would then have amounted to a recovery_of basis plus perhaps a little gain if the price of scrap had increased since the date he found it instead of ordinary_income neither party raised the issue however and we don’t need to consider it further sec_1_1402_a_-6 income_tax regs tells us not to worry about the character of any gain_or_loss it notes that when income is excluded from self- employment income because it’s a disposition of property that isn’t inventory or property primarily held_for_sale to customers it is immaterial whether a gain_or_loss is treated as a capital_gain or loss or as an ordinary gain_or_loss for purposes other than determining net_earnings_from_self-employment id para a and even if the scrap were a capital_asset proceeds from its disposition would still not be earnings from self-employment sec_1402 length of time the property was held segregation of property from business property purpose of acquisition sales and advertising effort time and effort spent on sales and how the proceeds of the sales were used id at we do the same for ryther’s sale of scrap and will look at each of these eight factors individually we also understand that whenever a court uses a multi- factor test it should be cautious in not letting a finding that some factors point one way and some point the other become an excuse for unconstrained discretion multifactor tests are suitably objective only when each factor helps to get an answer to a common question and that question in a case like ryther’s is whether he held his scrap primarily_for_sale_to_customers in the ordinary course of a trade_or_business 417_f2d_905 5th cir and this leads us to another multifactor analysis some of the cases tell us that there are three questions a court must ask in a case like this is the taxpayer engaged in a trade_or_business is he holding the property primarily for sale in that business were the sales ordinary in the course of that business paullus v commissioner tcmemo_1996_419 the ninth circuit long ago told us that the phrases trade_or_business and ordinary are to be construed in their ordinary meanings 263_f2d_460 9th cir rev’g tcmemo_1958_71 it went on to say that t he word ‘business’ implies that one is kept more or less busy id alteration in original it didn’t likewise tell us what ordinary means perhaps it means o ccurring in the regular course of events normal usual black’s law dictionary 10th ed or perhaps it’s understood as a concept of normalcy that requires for its application a chronology and a history to determine if the sales to customers were the usual or a departure from the norm winthrop f 2d pincite we know that primarily means principally or of first importance 383_us_569 in cases where our aim is to distinguish capital from ordinary_income we have held that we have to answer all three questions affirmatively to find property is not capital that might matter here ryther’s sales of scrap were certainly ordinary in some sense when one considers this entire seven-year history see 312_f2d_608 9th cir considering whole course of the known years rev’g 35_tc_18 it was repetitive and not out of the norm but were the sales part of a trade_or_business if not then their ordinariness doesn’t matter we also pause to note something else that the cases tell us may be important ryther as an individual taxpayer is not the same as ryther acting as agent of either of his corporations we have little doubt that if knight steel had sold the scrap metal the sales would’ve been part of its business but the focus of our analysis has to be on ryther in 22_tc_261 we held that the income from the sale of property transferred through an estate was capital_gain and not ordinary_income even though it clearly would’ve been ordinary_income in the hands of the decedent id pincite the decedent’s estate which is the petitioner here is a different taxpayer and items which were not capital assets in the hands of the decedent may nevertheless be capital assets in the hands of the estate see also 104_tc_584 ndollar_figure noting that the character of property in the hands of one company may be different in the hands of a successor company aff’d 142_f3d_442 9th cir the ninth circuit similarly affirmed us in another case where the character of income changed because it was an estate’s rather than the decedent’s 213_f2d_1 9th cir remanding on other grounds 17_tc_584 see also 318_f2d_316 9th cir intent of some members of a joint_venture to conduct business of holding property not attributed to one- percent member who held it as investment ryther’s situation is analogous with this in mind we turn to the factors frequency and regularity of sales this factor favors ryther because he sold scrap on average only once or twice a month there are a large number of cases where the commissioner has successfully argued that more active activity than ryther’s wasn’t enough to be a trade_or_business the taxpayer in 530_f2d_1332 9th cir aff’g tcmemo_1974_164 for example argued that he qualified as a trader of securities in order to take advantage of additional deductible expenses the court found that he was merely an investor noting that he didn’t try to take advantage of short-term swings in market prices and that he engaged in only sales of securities and ten short-term commodities sales in six years id pincite the commissioner likewise prevailed in assaderaghi v commissioner tcmemo_2014_33 assaderaghi executed security trades in and trades in and yet we found these activities didn’t make him a trader he made these trades on days in and days in similarly we found that the taxpayer failed to prove he was in the business of gambling in merkin v commissioner tcmemo_2008_146 even though we still found he gambled for over hours one year id there are cases that might seem to favor the commissioner for example in 326_f2d_157 9th cir aff’g tcmemo_1961_336 the ninth circuit affirmed our finding that the taxpayer was in the business of selling timber though there were only sales over ten years in royster v commissioner tcmemo_1985_258 aff’d 820_f2d_1156 11th cir we found that the taxpayers held real_estate for sale in the ordinary course of business though there were only sales over nineteen years we believe that ryther’s case is more like the stock-trading and gambling cases than the timber and real-estate ones scrap has published prices like shares of stock and is easily liquidated like shares of stock it requires little or no expense for maintenance or improvement the same can’t be said for timber and real_estate both of which can require expense and effort to be salable and the real_estate business in particular often sops up significant time and effort in finding customers despite relative ease in finding customers and the little to no effort required to make the scrap salable ryther sold scrap at most on days a year and only once per day the commissioner admits that is what makes ryther’s sales sporadic we find this factor favors ryther--that he decided to sell the scrap slowly over time instead of in one lump doesn’t make the sales a business any more than liquidating a block of duplexes in a string of sales instead of all at once makes it a business see 382_f2d_675 9th cir rev’g tcmemo_1965_302 substantiality of sales we’ve previously found that the large dollar amount of the sales suggests that the property is held_for_sale in the ordinary course of a business 97_tc_308 aff’d without published opinion 21_f3d_427 6th cir we’ve held this to be an important factor but it is a factor that can go either way ryther’s sales totaled over dollar_figure over seven years this amount might seem insubstantial to a large company but it was substantial to ryther it is also undisputed that these sales comprised percent of his net_income in this sense the sales must be substantial but that doesn’t necessarily mean the factor disfavors ryther the taxpayer in williford made a profit of over dollar_figure million from selling his personal paintings williford tcmemo_1992_450 as he had reported losses from his business as an art dealer for that year this meant that his income from those sales was more than percent of his net_income we found the amount was substantial but we nevertheless still found that this factor favored him because where substantial profits result from capital appreciation and not the taxpayer’s efforts infrequent sales that generate large profits tend to show that property was held for investment id wl at guardian industries t c pincite shows the contrast the taxpayer in that case was a photofinishing firm which generated silver waste that it sold to refiners with total sales reaching close to dollar_figure million during the two years at issue which wa sec_40 percent of its net_income although less than four percent of its gross_receipts we found that these sales were substantial id pincite how to reconcile such cases we think the answer is to look closely at williford’s mention of the taxpayer’s efforts in williford the taxpayer bought eight pieces of art years earlier and did nothing but keep and sell them ryther’s scrap is in this sense more like art than silver he didn’t do anything to create the scrap his efforts were limited solely to liquidating it this is in direct contrast to guardian where the taxpayer’s silver waste was a byproduct of its ongoing business guardian t c pincite because ryther’s sales were sporadic and we will abstain from philistine comments about any other similarities between scrap metal and fine art--ryther’s conduct certainly proves that his scrap metal wasn’t site-specific cf 847_f2d_1045 2d cir generated large profits with little effort we find that although the sales were substantial this factor doesn’t favor the commissioner it’s neutral length of time the property was held the next factor the cases tell us to look at is the length of time a taxpayer holds property like substantiality this factor can be ambiguous what makes it ambiguous is that different products can ordinarily take different lengths of time to sell we held in david taylor enters inc v commissioner tcmemo_2005_ that the sales of classic cars were sales in the ordinary course of business and thus generated ordinary_income we noted that the taxpayer unquestionably held its classic cars much longer than it held new cars but thought it was because classic cars required more maintenance appreciated in value over time and had a smaller customer base turnover of inventory in a market like that is just ordinarily going to be much smaller we thus found that a holding_period of seven to ten years for the classic cars sold during the year in issue didn’t mean that they were not being sold during the ordinary course of business our analysis in that case is particularly helpful here we understood that seven to ten years seemed like a long time to hold property that was supposed to be sold to customers but we concluded that in that market it was ordinary because classic cars require extensive ongoing care and marketing ryther likewise sold his scrap over the course of seven years unlike taylor’s classic cars ryther’s scrap required no maintenance it also required next to no marketing scrap has a published market price and ryther easily sold it indeed he could’ve sold it the day he got it in this market then one would expect a short holding_period if ryther was holding it primarily_for_sale_to_customers in the ordinary course of business on the facts of this case then a holding_period of seven years persuades us that ryther wasn’t holding his scrap for sale in the ordinary course of business segregation of property from business property this factor is neutral here ryther had a single big pile of scrap not collections of business scrap and personal scrap that he commingled--unlike the taxpayer in williford who sold art for a living but also had a personal collection purpose of acquisition this factor directs us to find out whether a taxpayer bought or made the property in question to hold it or sell it this factor is also neutral here--there simply aren’t enough facts to determine when and why ryther acquired the scrap the parties stipulated that knight steel abandoned the scrap that ryther researched scrap wholesalers and that ryther starting selling the scrap in perhaps ryther decided to take possession of the scrap only after he learned there was a market for it which would indicate that he acquired it for resale or perhaps he immediately took possession of it and figured that maybe someday it could be useful which would indicate that he intended to hold on to it as this case was submitted under rule we don’t have anything else to go ondollar_figure sales and advertising effort in williford we also looked at whether the taxpayer advertised the product or whether he at least did something to enhance its value see also guardian t c pincite the failure to improve property sold indicates that such property is not held primarily for sale both parties here agree that ryther spent nothing to sell the scrap and this lets us find that he didn’t advertise the metal or do anything else to make it more salable but we don’t think that would be ordinary in this submitting this case under rule doesn’t change the default burden- of-proof rules rule b the default rule is that the burden is on the taxpayer to show the deficiency is wrong and nothing here changes this see 95_tc_82 aff’d 943_f2d_22 8th cir at times we’ve held that the taxpayer failed to meet his burden because there wasn’t enough information in the record see eg id pincite meunier v commissioner tcmemo_1991_446 if the facts were fully developed we might have reached a different result but in the present state of the record we must hold against petitioner for failure to carry his burden_of_proof the record here is more than enough to reach a decision on whether ryther was engaged in a trade_or_business these factors are used to aid our analysis but aren’t necessarily exhaustive or mandatory guardian indus t c pincite although a little more information would be helpful the record is nonetheless complete enough for ryther to meet his burden a few pieces of the puzzle might’ve fallen out of the box but enough are filled in to bring the entire picture into view market the taxpayer in guardian also argued it didn’t advertise or actively sell the silver waste id pincite this was true but we found it didn’t favor the taxpayers because market conditions made it unnecessary for petitioners to engage in any sales efforts to dispose_of the silver waste--refiners actively competed to purchase the silver waste id the market for scrap is more like the silver market--it too has established prices and one can sell by simply picking up the phone and arranging delivery no other advertising would be ordinary we find that this factor also neither favors nor disfavors ryther time and effort devoted to the sales ryther was active in selling his scrap he researched scrap wholesalers and contacted them to arrange sales the amount of time ryther actually spent on these activities is however entirely unclear and it doesn’t appear that buyers came to ryther in the way customers come to a store to browse we therefore find this factor to be neutral how the sales proceeds were used this factor asks whether ryther used the proceeds to replace the scrap with more scrap using proceeds from sales to replenish inventory is an excellent indicator that the property is held_for_sale as part of a regular business activity but taxpayers who sell off property they do not intend to replace are often accorded capital_gain treatment for liquidating a capital_asset williford wl at in deciding that the fur inherited by the estate in ferber was capital property it was important to us that the estate never acquired additional fur with the sale proceeds ferber t c pincite this fact bolstered the conclusion that the estate was selling the former inventory solely to liquidate it id it’s undisputed that ryther didn’t use the proceeds to buy more scrap but slowly liquidated the large pile of scrap to pay everyday expenses this factor greatly favors ryther conclusion we find that ryther’s scrap wasn’t property primarily held_for_sale to customers in the ordinary course of a trade_or_business because the sales weren’t part of a trade_or_business carrying on a business implies an occupational undertaking to which one habitually devotes time attention or effort with substantial regularity merely disposing of assets at intermittent intervals without more is not engaging in business austin f 2d pincite we therefore also find that the income that ryther realized from selling the scrap isn’t net_earnings_from_self-employment under sec_1402 as this is the only income in question we conclude that ryther isn’t liable for self- employment_tax decision will be entered under rule
